ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
PIKA-Pimie JV, LLC                            )      ASBCA No. 61597
                                              )
Under Contract No. W912DY-10-D-0025           )

APPEARANCE FOR THE APPELLANT:                        Douglas L. Patin, Esq.
                                                      Bradley Arant Boult Cummings LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Ronald J. Goodeyon, Esq.
                                                     Lauren M. Williams, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Tulsa

                                ORDER OF DISMISSAL

       Appellant has filed a joint stipulation of dismissal providing that "[a]ppellant's
claims in the above-captioned case may be dismissed with prejudice, with each party to
bear their own costs and fees." Respondent has advised the Board that it agrees.
Accordingly, this appeal is hereby dismissed with prejudice.

       Dated: November 4, 2019




                                                            ative Judge
                                                  Arme     rvices Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61597, Appeal of PIKA-Pirnie JV,
LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals